                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BRIAN F. ROGERS,
                                                                                          Case No. 17-cv-03777-PJH
                                  8                     Plaintiff,

                                  9              v.                                       ORDER DISMISSING ACTION
                                  10     ROBERT HALF INTERNATIONAL,                       Re: Dkt. No. 30
                                         INC.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On July 2, 2019, defendant Robert Half International, Inc. (“RHI”) filed a Notice of

                                  15   Finality of Appeal and Request for Dismissal of this Action. Dkt. 30. The notice states

                                  16   that plaintiff’s state court appeal is final, and it requests that this court dismiss this action.

                                  17   The Notice and Request is supported by a declaration from William S. Lisa. Plaintiff has

                                  18   not filed a response.

                                  19          On May 6, 2016, plaintiff Brian Rogers initiated an action against RHI in the

                                  20   Superior Court of California, County of San Francisco, alleging unlawful employment

                                  21   discrimination. The Superior Court granted RHI’s motion for summary judgment in that

                                  22   case on April 21, 2017, and plaintiff appealed to the California Court of Appeal, First

                                  23   District, Appeal No. A151655.

                                  24          On June 30, 2017 plaintiff brought this action based on identical factual allegations

                                  25   as his state court complaint, and RHI moved to dismiss or stay this action pending

                                  26   resolution of the state court appeal. Dkt. 14. The complaint in this action repeated

                                  27   “almost verbatim the factual allegations in the state court [complaint].” Order Denying

                                  28   Motion to Dismiss, and Granting Motion to Stay, Dkt. 29 at 3.
                                  1           On October 27, 2017 this court issued an order denying the motion to dismiss and

                                  2    granting the motion to stay, reasoning that “[w]ere it not for the fact that there is no

                                  3    judgment in the state court case, the court would grant the motion to dismiss based on

                                  4    collateral estoppel, as RHI has established all the elements with the exception of a ‘final

                                  5    judgment on the merits.’” Id. at 9. The court further stated that “were it not for the fact of

                                  6    the pending appeal, which may or may not be dismissed because of the lack of a

                                  7    judgment, the court would also find that the present case is barred by res judicata.” Id.

                                  8    The court required defendant to “notify the court as soon as the state-court appeal is

                                  9    final, assuming the Court of Appeal finds that the order granting summary was

                                  10   appealable despite the lack of a separate judgment.” Id. at 13.

                                  11          On May 29, 2019 the California Court of Appeal, First District affirmed the Superior

                                  12   Court’s April 21, 2017 decision granting RHI summary judgment and denying plaintiff the
Northern District of California
 United States District Court




                                  13   opportunity to amend his complaint. The Court of Appeal order provides that “The

                                  14   judgment is affirmed.” Dkt. 30-1 at 8.

                                  15          Pursuant to California Rule of Court 8.500(e)(1), for an appellant’s case to be

                                  16   heard by the Supreme Court of California, he or she must file and serve a petition for

                                  17   review with the California Supreme Court within ten days after the Court of Appeal

                                  18   Decision is final in that court. The California Court of Appeal, First District’s decision was

                                  19   final as of May 29, 2019, and RHI’s attorney attests that it has not been served with a

                                  20   petition for review.

                                  21          Pursuant to California Rule of Court 8.500(e)(2) and 8.512(c)(1), the California

                                  22   Supreme Court may order review on its own motion and relieve an appellant of his or her

                                  23   failure to file the proper petition within 30 days after the decision is final. The 30-day time

                                  24   period for the California Supreme Court to have ordered review of the California Court of

                                  25   Appeal’s decision affirming summary judgment has lapsed, and RHI’s counsel attests

                                  26   that there has been no such order.

                                  27          This court’s October 27, 2017 order stated that if the Court of Appeal took up the

                                  28   appeal and affirmed judgment, this action would be dismissed with prejudice. Those
                                                                                      2
                                  1    events have come to pass. Given the Court of Appeal’s decision and the expiration of

                                  2    time to appeal that opinion, this case is hereby DISMISSED WITH PREJUDICE.

                                  3          IT IS SO ORDERED.

                                  4    Dated: July 18, 2019

                                  5
                                                                                 PHYLLIS J. HAMILTON
                                  6                                              United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  3
